 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTennessee Cartage Co., Inc. and Teamsters FreightEmployees Local Union No. 480, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Cases 26-CA-7483 and 26-CA-7607June 25, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn December 31, 1979, Administrative LawJudge John M. Dyer issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief and the GeneralCounsel and the Charging Party filed briefs in op-position to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Tennessee Cartage Co., Inc., Nashville, Tennessee,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Insert the following as paragraph 2(c) and re-letter the subsequent paragraph accordingly:"(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.The Administrative Law Judge's Decision contains an inadvertenterror which is noted herein: In sec. II.C, par. 6, the reference made toOctober 1, 1977, is inaccurate; the record reveals that the correct date isOctober 1, 1978.2 We hereby modify the Administrative Law Judge's recommendedOrder to include the records preservation language which he inadvertent-ly omitted. We also modify the Administrative Law Judge's notice toconform with his recommended Order.ports, and all other records necessary to analyzethe amount of backpay due under the terms of thisOrder."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT fire employees for engagingin union and concerted activities among them-selves and with other employees for theirmutual aid and protection.WE WILL NOT unlawfully interrogate ouremployees about their union sentiments or ac-tivities or the sentiments or activities of otheremployees.WE WILL NOT threaten and coerce employ-ees by warning them not to associate withunion adherents.WE WILL NOT threaten and coerce employ-ees by telling them their discharges have beencaused by their union activities and the unionactivities of union ringleaders.WE WILL NOT threaten and coerce employ-ees by discharging a pistol.WE WILL NOT solicit grievances and implythat they will be remedied.WE WILL NOT promise benefits to dissuadeunion support.WE WILL NOT in the same or any othermanner interfere with, restrain, or coerce em-ployees in the exercise of rights guaranteedunder Section 7 of the Act.WE WILL offer Lee A. Bell, William S.Binkley, John V. Cardwell, Johnny Ray Clark,Michael Lee Clark, David Leland Clouse,Billy Don Glenn Hill, Bubba McKay, BobGary Suter, William Horace Thompson,Gordon Lee Waters, and Jimmy Dale Wil-liams immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prej-udice to their seniority or any other rights orprivileges previously enjoyed, and reimbursethem for the pay they lost as a result of ourdiscriminatory action, plus interest.250 NLRB No. 15112 TENNESSEE CARTAGE CO., INC.Our employees are free to become or remainmembers of Teamsters Freight Employees LocalUnion No. 480, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America.TENNESSEE CARTAGE CO., INC.DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: TeamstersFreight Employees, Local Union No. 480, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, herein called the Union orCharging Party, filed the charges in these cases on Octo-ber 31, 1978,1 and January 26, 1979. The Regional Di-rector issued a complaint on January 9, 1979, in the firstcase and on February 28, 1979, issued a complaint in thesecond case and an order consolidating the two cases.In essence, the complaints allege that the Respondent,Tennessee Cartage Co., Inc., terminated its 12 employeesbecause of their union activities and by Vice PresidentSteve Hammons, Terminal Manager Charlie Fowler, Op-erations Manager Doug Bobbit, and Foreman JohnAtnip interrogated and threatened its employees andmade promises of benefit and solicited grievances fromthem and told its employees that they had been terminat-ed because they had engaged in union activities.Respondent's timely answer to the first case admittedthe commerce and jurisdictional allegations, the status ofthe Union, and the supervisory status of a number of itspersonnel, but denied that it had violated the Act in anymanner. Affirmatively, Respondent pled that it had eco-nomic reasons for the termination of its employees andtheir replacement with employees from a labor supplierand denied that such actions were influenced by anyunion activities of its employees. In its answer to thesecond complaint, Respondent denied it had violated theAct and that John B. Atnip was a foreman who was au-thorized to speak for Respondent.The General Counsel and the Charging Party claimthat Respondent learned of the union organizing activi-ties of its employees and frustrated their efforts by agree-ing with a labor supply company known as Rent-A-Driver, herein RAD, to replace its employees and termi-nated them on October 20, 1978. Respondent suggeststhat the employees, knowing that Respondent had usedsome RAD employees, suspected that they might be re-placed and began organizing after Respondent had decid-ed for economic reasons to replace them with RAD em-ployees.The main issue here is credibility. Respondent did notproduce witnesses to deny some of the evidence ofthreats and interrogation nor did it produce those whosupposedly made the final decisions to eliminate Re-spondent's employees. Respondent's principal witness,Fowler, was evasive on cross-examination, gave testimo-ny that contradicted previous sworn testimony, and wasUnless specifically stated otherwise, all events herein took placeduring 1978.led substantially in critical testimony. Respondent's ex-planations for some of its actions strained credulity, and Ihave credited the General Counsel's witnesses wherethere are conflicts and have found that Respondent vio-lated the Act, as alleged in the complaints.The parties were afforded full opportunity to appear,to examine and cross-examine witnesses, and to argueorally at the hearing held in this matter on April 3, 4, 5,and 6, 1979, in Nashville, Tennessee. The General Coun-sel, Respondent, and the Charging Party have filed ex-tensive briefs which have been carefully considered.On the entire record in this case, including the exhibitsand the testimony, and on my evaluation of the reliabilityof the witnesses based on the evidence and their demea-nor, I make the following:FINDINGS OF FACTI. COMMERCE FINDINGS AND UNION STATUSRespondent is a corporation engaged in the motorfreight carrier business in Tennessee where it has anoffice and place of business in Nashville, Tennessee.During the past year Respondent received at that loca-tion, directly from points outside Tennessee, goods andproducts valued in excess of $50,000.Respondent admits, and I find, that it is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.Respondent admits, and I find, that the Union herein isa labor organization within the meaning of Section 2(5)of the Act.II. THE UNFAIR lABOR PRACTICESA. Background and FactsRespondent runs a commodity operation transportingboth refrigerated and processed foods. This corporationis divided into nine divisions of which the candy distri-bution center in Nashville is Division One. This divisionoperates what is known as a peddle operation withtrucks delivering candy and processed food to variousstores in a wide area around Nashville, Tennessee. Its ad-ministrative division is also located in the same buildingin Nashville. Among its other divisions are an ice creamdivision, a refrigerated trailer rentals division, a mainte-nance department, a candy distribution center in Cincin-nati, Ohio, an owner-operator long lines division, andtwo other terminal divisions which have been closed.The division with which we are concerned, DivisionOne, has seasonal fluctuations, the high point usuallycoming during August and September and then trailingoff through the winter months. Since sometime in 1976,it has used employees from Rent-A-Driver when itneeded extra employees and had a contract with RADfor such services. Through most of 1977 and 1978, it em-ployed two RAD drivers on an almost daily basis. WhenRespondent's regular employees were unavailablethrough illness, vacations, etc., or when supplementalemployees were needed, it obtained needed employeesfrom RAD.113 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent termed RAD employees assigned to Re-spondent permanent employees if they reported to Re-spondent daily for their assignments. Where employeesreported to RAD for assignment, RAD considered themcasuals. As may be seen from one of Respondent's exhib-its, about the most any RAD employee ever worked forRespondent on a "permanent" basis was about 6 months.Although it is possible that some RAD drivers mayhave worked sporadically in the warehouse, there wereno RAD warehouse employees as such until the week ofSeptember 2. RAD employees were employed in thewarehouse for a period of 5 weeks through the week ofSeptember 29 and were not employed in October. Onesuch employee worked 3 full weeks and 2 partial weeks.Other RAD warehouse employees worked, at most, par-tial weeks for 2 weeks. Respondent's testimony and brief,claiming that RAD supplied warehouse employees toRespondent at the beginning of August, is negated byRespondent's own exhibit.Under Respondent President Steve George were VicePresident Steve Hammons, Personal Manager DougEnglert, Terminal Manager Charles Fowler and, at thebeginning of October, Operations Manager Doug Bob-bitt. Operations Manager Graves had been transferredaround the summer of 1978 to a terminal at Birmingham,Alabama, and Respondent had passed some of the oper-ations manager's duties to various personnel, includingone of its secretaries, before finally filling that spot withBobbitt. When Respondent started the Birmingham ter-minal, it contracted with RAD to supply warehousemenand drivers there rather than recruit its own personnel.The terminal warehouse operated on a three-shiftbasis, with the first shift running from 7 a.m. to 3:45p.m., a second shift running from 2:30 to 11:15 p.m., anda third shift starting at 10:30 p.m. and running to 7:15a.m. Fowler, the terminal manager, had been with Re-spondent since 1976 and was generally at the terminalduring the first shift and part of the second shift. The op-erations manager would normally start to work at 2 p.m.and his hours would overlap the second and third shiftso that warehousemen generally had a supervisor on thepremises. Generally, the first shift in the warehousewould be unloading incoming freight and the secondshift and approximately half of the third shift would bespent in loading outgoing freight, with the last half ofthe third shift being spent in unloading incoming freight.The terminal manager and the operations managerwould set up freight in the order of its being dropped onthe route of a particular truck and driver. The bills set-ting forth those drops would be arranged and given tothe people on the various shifts to load trucks in thatmanner. Trucks would depart from the terminal at var-ious hours in the early morning to make delivery in awide area around Nashville. Incoming freight would bechecked and properly stored for future transshipment.Normally there was a "leadman," referred to by Re-spondent in this proceeding as a "foreman" or "supervi-sor," on each of the three shifts plus two warehousemenon the first shift and usually one warehousemen on eachof the other shifts for a total of seven warehousemen.The complaints list a total of 12 employees being ter-minated on October 20. There were some employeessuch as Atnip, who was a driver until October 20 andthereafter became a dock foreman, remaining in Re-spondent's employ. Apparently, Respondent had some-where in the neighborhood of 10 drivers running peddleruns, plus its two RAD drivers.The employees of the Nashville terminal, DivisionOne, engaged in a union organizational campaign in thefall of 1977. An election petition was filed, and a NLRBelection was held on September 30, 1977. The Union lostthat election.John Cardwell, a warehouse leadman by his testimony,and D. J. Hammons, who was a driver, were interestedin organizing a union again in 1978. Hammons, who is abrother of Respondent Vice President Steve Hammons,left Respondent's employ around mid-August.According to several of the General Counsel's wit-nesses, there was talk about a union throughout the year,such as someone having a gripe saying, "If we had aunion this would not happen." Union organizing talkbegan again in August 1978, and Cardwell said he talkedto 8 or 10 people about bringing in the Union. He ob-tained authorization cards from the Union at the begin-ning of September but did not give them out until mid-September and they were signed around the third weekof September. Cardwell said he waited to get the cardssigned because there was a certain date when he couldturn the cards in, so he waited a couple of weeks to startgetting them signed and talked to employees about theUnion individually and in small groups in the meantime.His delay has reference to the NLRB election held onSeptember 30, 1977, at Respondent's Division One. Thefirst large union organizing meeting was held on Septem-ber 30, 1978.B. Events of September and Early OctoberOn either Sunday, September 17 or 24, Vice PresidentSteve Hammons held private meetings with second- andthird-shift warehouse employees. Second-shift LeadmanMichael Clark received a telephone call from Vice Presi-dent Hammons asking that he and Hill, the warehouse-men on his shift, meet Hammons at Shoney's Restaurantat 9:30 p.m. A short time later, Clark received a tele-phone call from D. J. Hammons, a former driver andunion leader, asking how things were going and whetheranything more had been done about the Union since hehad last talked to Cardwell. Clark said he had droppedthe idea of a union. D. J. Hammons said that his brotherhad told him he would fire the whole crew and hire an-other one if the Union came into the terminal.Clark and Hill met Steve Hammons at Shoney's and afew minutes later D. J. Hammons came in and sat in thebooth next to his brother. Steve Hammons said he shouldnot be going behind Terminal Manager Fowler and ques-tioning his employees but it was the only way to bringout their problems and he asked Mike Clark what com-plaints he had. Clark said Fowler lost his temper tooeasily and had a bad habit of calling people liars. D. J.Hammons told Clark to tell his brother about an incidentin which Fowler had fired Clark's brother Johnny be-cause he wanted to exercise seniority in picking a route,and Clark told the story. Hammons asked Hill how long114 TENNESSEE CARTAGE CO., INC.he had been employed and whether he had been there atthe time of the previous union election. Hill said he hadnot. Hammons asked Clark to name the employees whohad voted in the 1977 union election who were still thereand to name the employees who had been hired sincethat time. After finishing the lists, Hammons noted thatthere was approximately a 50-percent turnover and askedwhy. Clark did not reply. Steve Hammons said he wasgoing to meet with the third-shift warehouse employeesand Clark wanted to accompany him to the meeting.The group left and went to the warehouse where Card-well and Clouse and the third-shift employees werebrought into the dispatch office. Steve Hammons askedthem what their problems were and Cardwell said he didnot like the way Fowler cursed and yelled at employeesand treated them. Asked if he had any other complaints,Cardwell said there was no opportunity for advancementbecause people were not promoted from inside, but out-siders were brought in and that he had been cheated outof the job of operations manager on several occasions.Hammons asked if Cardwell would accept the job if itwere offered and Cardwell said he would not because hewould not want to work under Fowler.Steve Hammons was not called to testify for Respond-ent, and Respondent's only witnesses were Fowler, Eng-lert, and RAD employees Wood and Poore.In response to a telephone call the next morning,Cardwell went to Respondent President George's office.Cardwell said he did not want to discuss what had takenplace the night before and Steve Hammons said theywould not but that Cardwell was up for operations man-ager and wanted to know if he would take it. Cardwellsaid he wanted time to think it over. Later Cardwellturned down the offer.I credit the undenied testimony of Mike Clark andJohn Cardwell and find that Respondent, through SteveHammon's suspecting that Respondent's employees wereengaged in union organizing activity, solicitied griev-ances from the employees and impliedly promised toremedy them and offered Cardwell a promotion to dis-suade the employees from organizing a union in violationof Section 8(aX)() of the Act.On that same day, Terminal Manager Fowler askedMike Clark why Cardwell had not accepted the oper-ations manager's job. Clark said that Cardwell did notwant to be second best, meaning, work under Fowler.Fowler said he had a question and wanted a truthfulanswer and asked Clark if they had started the Unionback up that year. Clark said he did not know. Fowlersaid that Steve Hammons had told him that 51 percent ofthe cards had been signed and everything was ready togo.Fowler testified that, several weeks prior to the unionpetition, he asked Mike Clark if he had heard anythingabout the Union and said he was not sure whether SteveHammons had mentioned it but said he did not know ofany union cards being signed and did not recall makingany statement about the signing of cards.I credit Mike Clark's testimony, noting there is no truedenial of it by Fowler, and find that Respondent therebyviolated Section 8(a)(1) of the Act by Fowler's unlawfulinterrogations.In regard to his knowledge of union activity, Fowlersaid that he was not aware of any union activity in 1978as far as a petition or a vote was concerned until he wastold on October 18 or 19 that a union petition had beenreceived. He said that he had heard rumors before thenthat they could have another election but did not remem-ber when he heard such. Fowler said he really had nodefinite information about union activity but that "onceyou have an election, you may hear rumors about it forthe next 10 years." At another point Fowler said he wasnot aware of what individuals were engaged in union ac-tivities before the terminations but later assumed theywere all so engaged. Fowler's dissembling testimony inthe face of Clark's clear testimony is not believable, andit is clear he knew the identity of the principal unionproponents by mid-September.The Company on occasions would hold an employees'meeting. On September 29 before a scheduled employ-ees' meeting on September 30, John Atnip, who was atruckdriver, called Fowler at home and told Fowler hehad signed a union card and Fowler said he appreciatedthat information. Atnip, who has since been made a su-pervisor by Respondent, denied making a statement toFowler that he would like to work out something with-out the Union but, when shown his affidavit, admittedthat he may have told Fowler he wanted to work withthe Company and try to get the things worked outpeacefully without the Union. He stated that, since thatstatement is in his affidavit, he may have made it but didnot remember doing so.During the employee meeting of September 30, Atnipheld the floor most of the time discussing things thatshould be taken care of for the employees. During thatmeeting, the topic of RAD employees came up withsome employees complaining about Respondent's use ofRAD employees. Two RAD employees were in attend-ance at the meeting. Fowler, who was present, said thathe did not like using RAD employees because they toreup the equipment and did not handle their loads properlyand were not as qualified as his own employees; hewished he did not have to use them, referring to them asrinky-dinks and dingbats.In his testimony, Fowler stated that RAD employeeswere mentioned at this meeting but he did not rememberthat he had said anything about them except he mighthave said that he wished he did not have to use RADemployees. He then attempted to refine his remarks bystating that his use of such terms would have referred toRAD casual employees but not to RAD permanent em-ployees. He admitted he made no such distinction in hisremarks and the whole of the testimony indicates that nosuch distinctions were ever made by Fowler or anyoneelse in referring to RAD employees.Doug Bobbitt was hired as operations manager in thefirst part of October after Cardwell had refused the job.Cardwell testified that he had heard that Respondent hada man lined up for the job when he turned it down. Bob-bitt, who was a supervisor within the meaning of theAct, asked Mike Clark, a few days after he had beenhired, whether or not Respondent was organized. Clarktold him to draw his own conclusions. A few days later,115 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBobbitt called Clark to his office and asked if he hadtalked to employee Binkley about the Union. Clark saidhe had not. Bobbitt asked Clark how he thought Binkleywould vote, and Clark said he would go either way andthat there were several others who would go either way.Bobbitt said he felt Binkley was for the Union and askedClark if the Union had enough votes to get in. Clark re-plied equivocally that "You never know until the day ofthe election." Bobbitt then proceeded to ask Clark aboutthe other employees, as to whether or not they wouldvote for a union, and Clark told Bobbitt how he thoughteach of the employes would vote.Bobbitt was not called to testify, and I credit Clark'sundenied testimony and find that Respondent violatedSection 8(a)(l) of the Act by Bobbitt's unlawful interro-gation of Clark.C. Respondent's Negotiations With RADFowler testified that during July he made some calcu-lations and decided that Respondent could save money ifit got rid of all its employees and replaced them withRAD drivers and warehousemen. He said he discussedhis finding with Personnel Director Doug Englert andwas in constant communication with Englert in regard tothis matter thereafter. According to Fowler, Woods,who is the president of RAD, was constantly pushingthe use of his employees and urging that Respondentcould save money by using RAD employees.According to Fowler, Englert told him around mid-August that he agreed with Fowler that Respondentcould save money by using RAD employees and that hewould continue to look into the savings and check hisfigures before approaching President George about it.Fowler said he was sure this was discussed with Presi-dent George and, when asked how he knew about it,Fowler said he sat in on the meeting and indicated ittook place in early September. He said Wood wasbrought in and Englert, George, Hammons, and he dis-cussed it and they were given the go-ahead to pursue thematter with Wood. He next testified that they weretrying to get a meeting with Wood and he was told onSeptember 16 to set up a meeting and attempted to do sobut that Wood was out of town on a fishing trip. Woodcalled Respondent early the next week, but at that timeEnglert was sick in a hospital, and he told Wood theywanted to negotiate about replacing their employeeswith RAD employees and that Wood was to figure out arate, etc. Fowler said that, when Englert became sick,Englert was not thereafter involved in the conversationsuntil he came back in October. Fowler attended meetingson October 5, 6, and 9 with Englert and Wood andothers from RAD in negotiating the total takeover of theDivision One employees.Fowler testified that in early August he was havingproblems with Respondent's employees' tearing upequipment in the plant and excreting on the bathroomfloor and that his problems with employees was one ofthe reasons, as well as the economics of the matter, in hiswanting to replace the current employees with RAD em-ployees.Fowler was later shown his affidavit which said thathis problems with Respondent's employees in tearing upequipment, etc., took place 2 to 3 weeks prior to the ter-mination of Respondent's employees on October 20,which would have made the problems occur in early Oc-tober contra to his prior testimony. Similarly, his com-ments about not wanting to use RAD employees in theSeptember 30 meeting of employees does not comportwith this testimony.In the meetings that took place between RAD person-nel and Fowler and Englert, agreement was reached inprinciple that RAD would supply employees and Re-spondent would terminate its employees. An originaltarget date of October 14 was changed to October 20.The parties had some difficulty regarding RAD's indem-nification clause which prolonged the negotiations.Respondent had a 1977 contract with RAD for sup-plying employees and around October 1, 1977, Wood onbehalf of RAD notified Respondent that it wished to re-negotiate its contract for 1978, and the meetings of Octo-ber followed.Testimony from Wood and Fowler and Englert indi-cates that agreement was reached on the rate to becharged for RAD's supplying all drivers and warehouse-men for Division One by the October 9 meeting. Finalwrap-up of a new 1978 contract remained in negotiationson indemnification clause language until early Novemberwhen a contract was finally signed by the parties withnew language.D. The October 20 TerminationsOn October 20 as Respondent's employees finishedtheir shifts, they were directed to Respondent's officewhere President George, Vice President Hammons, andPersonnel Manager Englert were present, and there eachof the employees was handed an envelope containing apaycheck and a severance check and letter. The letterread as follows:TO ALL TRUCK DRIVERS AND WARE-HOUSE EMPLOYEES:For some time, we have been negotiating withRent-A-Driver, Inc., of Nashville, an establishedprofessional driver and labor contractor, to furnishus personnel (drivers) for our common carrier oper-ation and personnel (platform workers) for ourwarehouse operation, to relieve us of the responsi-bility of personnel procurement and management.As you are aware, we have obtained drivers on atemporary basis from the Company on a number ofoccasions in the past.We have now entered into two (2) contracts withRent-A-Driver, Inc. One (1) to furnish us driverpersonnel and one (1) to furnish us platform em-ployees. Under these contracts, it will be the re-sponsibility of Rent-A-Driver to hire, train, disci-pline and/or terminate all personnel furnished by itto us.With these contracts and arrangement with Rent-A-Driver, Inc., it is, therefore, necessary that weterminate your employment with this Company atthis time. Because of this termination, we are en-closing with your pay check, one (1) week's sever-116 TENNESSEE CARTAGE CO., INC.ance pay and a check for your earned vacation todate.Further, under our arrangement with Rent-A-Driver, that Company will accept applications at itsoffice located at 206 Shady Grove Lane tomorrow.I want to thank you personally for your contribu-tion to the success of this Company in the past andsincerely hope that you will understand and acceptthis management decision which will enable us tooperate more efficiently and economically, to theoverall benefit of the Company./s/ Steven George, PresidentThe employees were instructed to read the letter andmake sure the pay was correct. Some of the employeestestified that they were told they could make applica-tions for jobs with RAD. Others testified that they werenot told this.Respondent, through the testimony of Wood and Eng-lert, said that there was a verbal agreement betweenWood (representing RAD) and Respondent that RADwould hire any of Respondent's employees who madeapplications to RAD and were able to meet RAD's crite-ria for employees and that they would be paid the samewages they had received from Respondent and be cred-ited with their seniority at Respondent. The testimonywas that Respondent would reimburse RAD for the paydifferential. There was nothing in any contract betweenRespondent and RAD to the effect of this testimony noris there anything in the letter given to the employees tothat effect, nor did any of the witnesses testify that em-ployees were so told.Fowler testified that the men were told they wouldhave to go to Wood and negotiate and be hired byWood to come back to Respondent, but then they wouldhave the same trailer and truck. Fowler did not say themen were told they would keep their same pay but saidhe had heard a "rumor" that they would be broughtback under the same pay system. In his affidavit, hestated that he did not remember telling any employeewhat they would make as RAD employees.Respondent's contention was contradicted by the testi-mony of Bob Suter who stated that, when he was firedon October 20, Vice President Hammons told him thatthe pay from RAD would be $4.15 per hour or a dollarless than what he was making with Respondent. Therewas other testimony from the General Counsel that em-ployees understood the RAD pay would be less thanwhat they were receiving in that the drop would befrom 20 percent to 17 percent of the gross on theirtrucks.Atnip was offered a job with Respondent as a dockforeman and took it. Other employees were offered simi-lar jobs and one driver was offered a job instructingRAD drivers on how to operate the runs. Apparently allbut Atnip refused the offers.Employee Mike Clark was angered by the sudden ter-mination with no prior knowledge or notice and, as hewas leaving, Fowler looked at him and laughed andClark told him not to even took at him. Fowler jumpedup and told Clark that he wanted him to know who sankhis ship. Clark said go ahead and tell him and Fowler re-plied that it was Clark's friends, Cardwell and Hammons.Suter corroborated Clark's testimony.Fowler testified that Clark called him an S.O.B. andhe got angry and told Clark that Clark had let D. J.Hammons and Cardwell lead him down a rosy path andsink his boat. Fowler tried to explain this away by stat-ing that D. J. Hammons did not like him because thelong lines operations had been turned into an owner-op-erator operation and that Hammons had turned Cardwellagainst Fowler and that they were out to get him. Thisserpentine explanation is not credible, particularly whenHammons and Cardwell were known to the employeesas the leaders of the union organization.Johnny Clark, a driver and a brother of Mike Clark,stated that when he was told he had to go into George'soffice for a meeting he asked how long it would be andFowler replied that it would be quick; that because oftwo or three men that had to happen. On his way out,John Clark talked to Operations Manager Bobbitt whotold him that there were a lot of ways they could havedone it without doing it that way and asked if Clarkthought the employees would put up a picket line.Jimmy Williams, the driver who was offered a job toteach RAD drivers how to make deliveries, told Presi-dent George he would think about it. Steve Hammonstold him to go straight home and not to get into anytrouble with the troublemakers out in the parking lotwhere Cardwell, Clark, and others were talking. Em-ployee Lee Bell, when brought to the office, complainedthat it was a hell of a thing to fire him without noticewhen he had just bought a new house. Fowler said thathe could have a management job with the Company.Bell said he did not know anything about managementand wanted to be a truckdriver. Bell said he would givethem a answer later and on the following day returnedto Respondent. He told Respondent he had decided notto take the job and on the way out met Atnip who saidhe was taking a management job and that Bell should dothe same. As Bell was leaving, Fowler took him aside,said that they had been good friends and could alwayslay the cards on the table. Fowler then said, "You knowwhat the cause of all this is, don't you," and Bell replied,"Yes, the Teamsters." Fowler said he could blame D. J.Hammons for it.RAD took over the following day and supplied some6 warehousemen and 11 drivers. Sometime thereafter,the Union put a picket line at Respondent's terminal.E. The Picket LineMike Clark was on picket duty around 2 a.m. on No-vember 22 when Dock Foreman Atnip came to Clarkand said he was sorry that Clark had gotten fired sincehis wife had just had a baby. Atnip made a remark aboutUnion Representative Ed Wetherly, producing a pistoland saying that Clark should tell Ed Wetherly it (or he)was paid for. Atnip left and returned a few minutes latercarrying a couple of cans of beer and offered one toClark who refused it. Atnip talked about how sorry hewas that the employees had gotten fired; that there was adifferent way it could have been done and told Clark hecould get back on. Clark said he did not want to go back117 DECISIONS OF NATIONAL LABOR RELATIONS BOARDuntil the rest of the employees went back. Atnip saidthey would never call John Cardwell back because hewas one of the main ringleaders. Clark said that thereason they got fired was the Union, and Atnip an-swered, "You know it was." Again Atnip offered Clarka beer and he refused, saying he could not drink it. Atnipasked why, and Clark said because of a court injunctiongoverning the picket line conduct. Again Atnip pulledthe pistol from his pocket but this time held it in the airand fired it, saying that the pistol overruled a court in-junction. After Clark said again that he would not drinkthe beer, Atnip left. William Foster, an employee of an-other company, was at the picket line part of that timeand corroborated Clark's testimony.Atnip testified that he worked for approximately 2years as a truckdriver with Respondent but decided hedid not want to drive after a friend was killed in a truck.He sought a job in the warehouse and was turned downbecause Respondent did not have an opening. When Re-spondent's employees were terminated on October 20,Atnip was offered a job as a dock foreman and was toldby Fowler and Englert that he had authority to hire andfire dock personnel and could run the show on his shift.He was to see that the work was done by the three ware-housemen on his shift and that the equipment was inorder. Atnip did not have to do physical labor but in-structed the warehousemen and did the paperwork. If atruckdriver called in with truck repair problems, Atnipwould ask him to get an estimate and, if it appeared tobe in order, would authorize it, but, if Atnip thought therepair estimate was too high, he would not authorize itbut would send a wrecker to pick up the truck and sendanother truck to complete the run. The warehousemenare expected to move some 5,000 pounds of freight anight but Atnip is not included in that figure for his shift.Atnip also testified that he had made one of the employ-ees a leadman on his shift so that the leadman could giveinstructions to other warehousemen when he was notthere or was off the dock. Atnip is also paid on a differ-ent basis and is paid when he is absent from work where-as other employees are not. He handles grievances fromemployees.Atnip was not called to rebut the testimony of Clark. Ifind that Atnip was a supervisor and, contrary to Re-spondent's answer, find that Respondent is bound by hisstatements and the remarks to Clark and his action infiring a pistol were violative of Section 8(a)(1) of theAct.F. Status of John Cardwell and Mike ClarkRespondent argues that Cardwell and Clark are super-visors and were foremen who were not entitled to repre-sentation by the Union nor to reinstatement under anyBoard order.Fowler testified that he called the leadmen "foremen"and that he held supervisory meetings with the three"foremen" at various times. Cardwell testified that atmost he attended two such meetings and had not heardhimself termed a supervisor. Clark said that Fowlercalled them "foremen" at times to make them feel good.According to Fowler, these "foremen" spent 60 to 75percent of their time in physical labor and the balance oftheir time in paperwork although he admitted he was notthere on the second and third shifts to see exactly howtheir time was spent. A fair amount of the testimonyFowler gave for Respondent concerning the leadmenwas in answer to leading questions and cannot be fullycredited. Fowler was inexact in his testimony and wasnot precise when he was not led.Fowler testified that, if there were some trucks notscheduled to be loaded or unloaded, it would be up tothe "foreman" to schedule them and that the "foreman"would have to know how much work there was to bedone in order to do the scheduling. It would seem fromthe testimony that scheduling involves a knowledge ofhow much work was to be done and not discretion. Ac-cording to Cardwell, when they came in to work eitherhe or his warehousemen would find the bills laid out inadvance by Fowler or the operations manager, so theyknew precisely what they had to do and in what orderand they could start to work immediately if either onewas late in arriving.When a driver was unable to work due to sickness,etc., he would call in. Cardwell, being on the third shiftwhen a lot of the drivers would leave on their routes,would get such calls and would call Fowler concerninggetting a RAD employee as a replacement. At timesFowler told Cardwell to call RAD.As another indicia of "supervisory" authority, Fowlertestified that "foremen" could pledge the Company'spayment of a ticket if a driver was given a ticket fordriving an overweight vehicle. Cardwell testified that hedid not have authority not to do so and it was an auto-matic thing. The remainder of the indicia Fowler was ledthrough involved primarily ministerial duties with notrue discretion being allowed to the "foremen" whowere really leadmen. Cardwell and Clark performedphysical labor 90 to 100 percent of the time and theywere expected to move the required 5,000 pounds offreight with other warehousemen.It was further noted that in the 1977 NLRB electionthe leadmen voted as unit employees without any objec-tion by Respondent as to their "supervisory capacity."G. Analysis and ConclusionsIt is clear from all the testimony that Respondent wasvery careful not to let any of its employees have an in-kling that Respondent was considering replacing themwith RAD employees. Respondent argues, however, thatthe employees should have suspected some such schemesince Respondent had used two RAD drivers and someRAD warehousemen in August. (The warehousemenwere used some 5 weeks in September, not August.) Re-spondent apparently claims that the employees organizedbecause they thought they might be replaced by RADemployees. Such reasoning is contrary to logic and theevents since Respondent gave its employees no warningor idea that they might be replaced by RAD employeesand, through Fowler's denigrating of RAD employees,tried to give the opposite impression. Indeed, Respond-ent's attempts to have a driver remain as a supervisor toteach RAD employees would corroborate the poor opin-ion Respondent had of them. Certainly, the employees'118 TENNESSEE CARTAGE CO., INC.angry reaction when they were terminated showed thatthey were surprised by the action.The facts illustrate that Respondent, having beenthrough a union election the previous year on September30, 1977, anticipated that there might be another unionorganizing campaign in 1978 and started looking forsigns of union organizing activities by its employees inthe late summer and fall of 1978. Respondent, apparentlythrough Fowler, gave some thought to the possibility ofreplacing its complement of employees when it learnedthat union activities had started.Fowler's attempts to backdate events, such as his al-leged problems with employees and similar claims whencompared to what he admitted were true facts in his affi-davit, undermine his credibility severely.One of Respondent's witnesses, Peggy Poore, whostarted as a secretary to Wood and eventually becamehis office manager and a vice president of RAD withsubstantial pay increases, was as precise as Wood,Fowler, and Englert in setting September 16 as the dateRespondent decided to pursue negotiations with Woodon replacement of its employees. Rather fortuitously, thisdate turns out to be I or 2 days prior to when union au-thorization cards were distributed by Cardwell andsigned by a large number of employees and when Ham-mons and Fowler looked into that union activity. Poorecould not think of any other recent dates which wereimportant to her, such as when she was given her raisesor changes in title from secretary to office manager tovice president, nor could Fowler be precise on any otherdates but that one. Large contracts for RAD with Re-spondent appear to be dependent on the testimony ofPoore and Wood in attempting to establish an economicdefense for Respondent. Such cannot be overlooked indeciding on credibility since they are certainly not unbi-ased witnesses.I do not credit Fowler, Englert, Poore, or Wood thatRespondent had made any decision to replace its em-ployees on September 16. Negotiations for such replace-ments did not start until October 5 and then only afterWood had requested the opening of negotiations for anew contract. There is no apparent reason for Woods tohave made a specific request for renegotiations of hisNovember 1, 1977, contract on October 1, 1978, if nego-tiations to replace all of Respondent's Division One em-ployees had been embarked on prior to that time or if hehad been informed that negotiations to such end wouldcommence shortly.Fowler's claim that Englert had agreed in earlyAugust that such changes should take place was not con-firmed by Englert and is not borne out by what hap-pened after that. Indeed, Fowler's testimony that early inSeptember Hammons and himself with Wood, Englert,and George discussed it and got the go-ahead to pursuethe matter with Wood is not backed up anywhere, andRespondent offered no corroborating testimony. Indeed,Respondent did not produce Steve Hammons or SteveGeorge to testify.It seems clear that D. J. Hammons told his brotherSteve about what was happening at Respondent, andSteve Hammons in mid-September determined throughinterviewing Cardwell, Clark, and others that there wassome dissatisfaction which was leading to union organi-zational attempts. Fowler's statement to Clark in Septem-ber that Steve Hammons had said that more than 51 per-cent had signed up for the Union and were ready to goindicates what the reason was behind Respondent's de-termination to terminate its employees and operate withRAD employees. Fowler's statements during the Sep-tember 30 employee meeting demonstrate that he did nottrust RAD to supply him with proper, adequate employ-ees since his references to them were very demeaning.Similarly, Respondent's claim that it was going to sub-sidize the RAD payroll by guaranteeing its employeeswho went with RAD the same pay rate appears to be nomore than an afterthought. If indeed Respondent valuedits employees and wished to keep them, as at times itclaimed, it would not have kept such a matter secret. Itwould have been simple enough for Respondent, in itsletter to the employees, to let them know what the planswere and what the pay rates would be. None of the em-ployees was so told. In fact, employee Suter stated hewas told the pay would be less than what he made as anemployee of Respondent. Even Fowler does not claimthat the employees were told that they would be makingthe same wages.Similarly, the interrogations and threats engaged in byFowler and Bobbitt and Steve Hammons are in realityundenied. Fowler attempted to put an interpretation onone of his statements that strains credulity, and none ofthe others testified.In sum, I find that Respondent violated Section 8(a)(l)of the Act by the unlawful interrogations, threats, prom-ises, and actions engaged in by Fowler, Bobbitt, SteveHammons, and John Atnip and further find that Re-spondent violated Section 8(a)(1) and (3) of the Act byits October 20, 1978, termination of its Division One em-ployees in order to avoid the possibility of dealing with aunion organization and to put an abrupt halt to its em-ployees' union organizing activities. Appropriate reme-dies will be recommended.III. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with Respondent's busi-ness operations described in section 1, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.IV. THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, I recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent discharged Lee A.Bell, William S. Binkley, John V. Cardwell, Johnny RayClark, Michael Lee Clark, David Leland Clouse, BillyDon Glenn Hill, Bubba McKay, Bob Gary Suter, Wil-liam Horace Thompson, Gordon Lee Waters, and JimmyDale Williams on October 20. 1978, and refused to rehireI19 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem, I recommend that Respondent offer them immedi-ate and full reinstatement to their former or substantiallysimilar positions, without prejudice to their seniority orother rights and privileges, and that Respondent makethem whole for any loss of pay they may have sufferedby reason of Respondent's discriminatory actions by pay-ment to them of a sum equal to that which each wouldhave normally received as wages from the date of theirterminations until Respondent offers them reinstatement,less any net earnings in the prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977).2 I further recom-mend that Respondent make available to the Board, uponrequest, payroll and other records in order to facilitatechecking the amounts of backpay due them and otherrights they might be entitled to receive.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent violated Section 8(a)(3) and (1) of theAct by its discriminatory terminations of Lee A. Bell,William S. Binkley, John V. Cardwell, Johnny RayClark, Michael Lee Clark, David Leland Clouse, BillyDon Glenn Hill, Bubba McKay, Bob Gary Suter, Wil-liam Horace Thompson, Gordon Lee Waters, and JimmyDale Williams because they engaged in union and con-certed activities among themselves and with other em-ployees for the purpose of mutual aid and protection.3. Respondent further violated Section 8(a)(l) of theAct by: (a) unlawfully interrogating employees abouttheir union activities and sentiments and the union activi-ties and sentiments of others; (b) threatening and coerc-ing employees by warning them not to associate withunion adherents; (c) threatening and coercing employeesby telling them their discharges had been caused by theirunion activities and the union activities of union ring-leaders; (d) threatening and coercing employees by dis-charging a pistol; (e) soliciting grievances and implyingthey would be remedied; and (f) promising benefits todissuade union support.Upon the basis of the foregoing findings of fact andconclusions of law, and the entire record in this caseconsidered as a whole, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER3The Respondent, Tennessee Cartage Co., Inc., Nash-ville, Tennessee, its officers, agents, successors, and as-signs, shall:2 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962)' In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided in1. Cease and desist from:(a) Discriminatorily terminating employees becausethey engaged in union and concerted activities amongthemselves and with other employees for their mutualaid and protection.(b) Unlawfully interrogating employees about theirunion sentiments and activities and the activities and sen-timents of other employees.(c) Threatening and coercing employees by warningthem not to associate with union adherents.(d) Threatening and coercing employees by tellingthem their discharges had been caused by their union ac-tivities and the union activities of union ringleaders.(e) Threatening and coercing employees by discharg-ing a pistol.(f) Soliciting grievances and implying that they wouldbe remedied.(g) Promising benefits to dissuade union support.(h) In the same or any other manner interfering with,restraining, or coercing employees in the exercise ofrights under Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Reinstate and make Lee A. Bell, William S. Bink-ley, John V. Cardwell, Johnny Ray Clark, Michael LeeClark, David Leland Clouse, Billy Don Glenn Hill,Bubba McKay, Bob Gary Suter, William HoraceThompson, Gordon Lee Waters, and Jimmy Dale Wil-liams whole for the loss of pay they suffered by reasonof Respondent's discrimination against them in accord-ance with the recommendations set forth in the sectionof this Decision entitled "The Remedy."(b) Post at its Nashville, Tennessee, location copies ofthe attached notice marked "Appendix."4Copies of saidnotice, on forms provided by the Regional Director forRegion 26, after being duly signed by an authorized rep-resentative of Respondent, shall be posted by Respond-ent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu.ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."120